BUTZNER, Circuit Judge, with whom WINTER, Circuit Judge, joins,
dissenting:
James B. Wright’s claim of disparate treatment in an equal opportunity training program at the National Archives Record Center illustrates the racial discrimination frequently encountered in federal employment at the beginning of this decade. The legislative history of the Equal Employment Opportunity Act of 19721 discloses that despite constitutional, statutory and *719executive prohibitions against discriminatory employment practices in the federal establishment, minorities continued to be denied equal employment opportunities. Wright’s GS-6 position placed him among the eighty percent of the government’s minority employees who were found in grades 1 through 8. This disproportionately low representation of minorities in grades 9 and above, among other factors, led Congress to the conclusion that the government had failed “to pursue its policy of equal opportunity.” 2
The situation at the Record Center reflected the general conditions described by Congress. A manager of the Center, appointed in late 1971, described its racial climate as “unhealthy.” In 1969 an investigation of the Center corroborated his assessment. The summary of the lengthy investigative report stated:
Although we found no evidence of overt acts of discrimination currently being practiced, we do conclude that there have been subtle actions by management that present a clear pattern of discrimination. These past acts have effectively prevented any Negro from becoming eligible for positions of Branch Chief or above. The career ladder has been denied the potentially qualified as well as the qualified Negro. The term “qualified” is used here as it applies to the white counterpart who is now at the Branch chief level and above.
Reference Branch Management is 100% white. The Branch chief, GS-13, and the two Section chiefs, GS-12, contend that there are more Negro supervisors at the stack level (67%) than whites. While this is true, it should be pointed out that although 78% of the branch employees are Negroes, only one has a grade higher than GS-7 and he is not a supervisor. To gain a full understanding of the discriminatory practices the past history of the Records Center, formerly Region 3, must be studied. To the Negro employee there has been no apparent attempt to alter the “plantation system” that existed in Alexandria. Negro employees feel that it will continue to exist as long as the present management personnel has control, and that a Negro will be kept at a certain level regardless of expertise or qualifications.
To remedy such discrimination, Congress enacted the Equal Employment Opportunity Act of 1972, which included among its requirements nondiscriminatory training programs.3 Even before Congress acted, the President prohibited discrimination on the basis of race in every aspect of employment including the “development [and] advancement ... of civilian employees,” and he ordered the head of each executive agency to “provide the maximum feasible opportunity to employees to enhance their skills . . . .”4
This case, now nearly 10 years old, must be viewed in the factual and legal setting of the time. It discloses that Wright’s treatment was not an isolated incident of federal employment and that his superiors had the affirmative duty to rectify all discrimination in his training.
I
The district court summarized its reasons for entering judgment against Wright as follows:
It is clear that the plaintiff was not qualified to pass the program at the time of its scheduled ending, and plaintiff, *720having rejected the proffered extension which might have improved his qualifications, has not satisfied steps two and three of the model outlined in McDonnell Douglas, and has not established a prima facie case of discrimination.5
The majority opinion of this court holds that the evidence supported the district court’s finding that Wright was not qualified for promotion at the termination of his training program, and it approved the district court’s method of analyzing the case.
With deference, we suggest that the district court’s analysis of the case reveals a fundamental error of law. Judgment in a disparate treatment case involving an allegedly discriminatory training program should depend on whether the employee was denied equal training. Its outcome should not turn on whether the employee failed to pass the course. See Morita v. Southern California Permanente Medical Group, 541 F.2d 217, 219 (9th Cir. 1976) (dictum); Long v. Ford Motor Co., 496 F.2d 500, 505-06 (6th Cir. 1974) (dictum).6 The gist of Wright’s complaint is his allegation of discriminatory training. For the purpose of this dissent, we will assume that Wright was not qualified to pass the course,7 but his failure does not determine the outcome of this case. The critical issue is whether he was denied equal training because of his race.
The principles expressed in McDonnell Douglas v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), Furnco Construction Corp. v. Waters, 438 U.S. 567, 98 S.Ct. 2943, 57 L.Ed.2d 957 (1978), and Board of Trustees v. Sweeney, 439 U.S. 24, 99 S.Ct. 295, 58 L.Ed.2d 216 (1978), explain the proper method for evaluating the evidence in this case. Because those cases did not involve training programs, the discrete elements of proof they mentioned are inappropriate here, but their underlying principles are applicable. See McDonnell Douglas, 411 U.S. at 802 n. 13, 93 S.Ct. 1817; Furnco, 438 U.S. at 575, 98 S.Ct. 2943; Teamsters v. United States, 431 U.S. 324, 358, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1976). These principles, modified to accommodate training programs, suggest the following criteria for evaluating the evidence: To establish a prima facie case of racial discrimination in a training program the plaintiff must show (1) that he belongs to a racial minority; (2) that he was qualified to enter the training program; (3) that the training he received was inferior to that afforded his white counterparts; and (4) that he failed to pass the course.
If the employee proves his prima facie case, his employer must articulate some legitimate, nondiscriminatory reason for the disparity in training. In this event, the ultimate burden of persuasion rests on the *721employee to prove that the proffered explanation for the disparity is a pretext for discrimination.
At no stage of the proceedings need the employee assume the additional burden of showing that despite unequal training he was qualified to pass the course; nor need he assume the nearly insurmountable task of showing that but for the discriminatory training he would have passed. This is because Congress has recognized that a racially discriminatory training program is in itself an unlawful employment practice.8 Proof of discriminatory motive is essential, and it sometimes can be established by inference, or, as in any other civil action involving motive, by circumstantial as well as direct evidence. Teamsters, 431 U.S. at 335 n. 15, 97 S.Ct. 1843; McDonnell Douglas, 411 U.S. at 804-05, 93 S.Ct. 1817.
II
Wright has satisfied requirements one and four of the analysis explained in Part I. He is a member of a racial minority, and he failed the course. Also, there can be no doubt that he was qualified to enter the program. Wright had been employed by the Center since 1957. He had been promoted to the grade of GS-6 and had received a cash award and a letter of appreciation. His superiors had an opportunity to become familiar with his capabilities, and they had access to his personnel file. They deemed him qualified.
The government emphasizes that he was not a college graduate,9 but it introduced no evidence that a college degree was a valid prerequisite for participation. It did not even introduce evidence that employees who presently held the grade of GS-9, to which the trainees aspired, were college graduates.10 Moreover, Nolan, a black trainee who had a college degree, did not receive any training that significantly differed from that accorded Wright and Sis-tare, the two black participants who lacked degrees. Certainly, Nolan, because of his college degree, was not afforded the same quality of instruction given the white trainee with a degree. A college degree may well have been the type of barrier to equal opportunity which the legislative history of the Equal Employment Opportunity Act of 1972 described in these terms: “Civil Service selection and promotion requirements are replete with artificial selection and promotion requirements that place a premium on ‘paper’ credentials which frequently prove of questionable value as a means of predicting actual job performance.”11
Based on Wright’s record of government employment, his selection for the training program by his superiors, and the absence of any finding by the district court that he was not qualified to enter the program, we believe that he was qualified and that he has satisfied requirement two of the analysis in Part I for proof of a prima facie case.
The critical issue of Wright’s prima facie case is whether he satisfied requirement three by proving that the training he received was inferior to his white classmate’s. For the purpose of this dissent, we will discuss only three of Wright’s several allegations of disparate training.
First incident of disparate training. At the inception of the training course, Wright was retained at his current job for three *722months.12 He testified that he did not get any management training from his immediate supervisor and that he worked primarily on his own performing his regular duties. The government did not introduce any contradictory evidence. In contrast, Wright’s white classmate was immediately given management training. The white trainee’s personnel file does not indicate that he was ever assigned to the tasks Wright continued to perform during the first three months. Thus, Wright’s nominal participation in the program during the first three months of the two-year course did not afford him management training equal to his white classmate’s.
Second incident. For approximately three months, the same supervisor was in charge of the trainees at the Disposal Section of the Center. Wright described this phase of the training program as follows:
Q How did [this supervisor] treat the different trainees?
A Well, the white trainee was . and [the supervisor] treated him very well. She gave him what I thought was an ample amount of guidance in his work, and she showed him how to proceed, and in what manner; just gave him a lot of guidance.
However, the black trainees, she didn’t give any guidance to. She treated them with a very abrasive manner. When you approached her, she was very reluctant to give it; most of the times, it wasn’t in sufficient depth, and subsequently the black trainees made errors, and she would make a great thing about it.
The government did not call the supervisor as a witness and this evidence remained uncontradicted. Indeed, the district court implicitly found that she gave closer instruction and supervision to the white trainee than she gave to the three black trainees.
Third incident. The white trainee received superior training on the Special Projects Staff. There is a conflict in the evidence over the time this inequality existed. Wright claims it lasted seven months, the government contends it was only three or four months. The district court made no finding to resolve this dispute, and for the purpose of this dissent, we will accept the government’s position. There is, however, no question about the disparity in training. The parties stipulated that “[the white trainee] received better management training and experience than [the black trainees] while he was on the Special Projects Staff and they were not.”
This disparity was not immaterial, for a section chief at the Center stated: “I believe the assignment of the white trainees to the Special Projects Staff represents a very significant difference in treatment between the white and black trainees.” Moreover, even after Wright and his black classmates were assigned to the Special Projects Staff, they were not afforded all of the opportunities for training that the white trainee had received.13
Wright has established by uncontradicted evidence that in three specific instances, his training was inferior to the instruction afforded his white classmate. This proof satisfies the third requirement of the analysis in Part I of this dissent.
Satisfaction of step three completes Wright’s compliance with all four requirements of the analysis. Therefore, we conclude that Wright proved a prima facie case of racial discrimination in the training program.
Ill
The analysis set forth in Part I next requires consideration of the government’s response to Wright’s prima facie case of racial discrimination and the burden of ultimate persuasion resting on Wright. These issues are governed by the Board of Trustees v. Sweeney, 439 U.S. 24, 99 S.Ct. 295, 58 L.Ed.2d 216 (1978), where the Court said:
*723In Furnco Construction Corp. v. Waters . we stated that “[t]o dispel the adverse inference from a prima facie showing under McDonnell Douglas, the employer need only ‘articulate some legitimate, nondiseriminatory reason for the employee’s rejection.’” (citation omitted) We stated in McDonnell Douglas, supra, that the plaintiff “must . be afforded a fair opportunity to show that [the employer’s] stated reason for [the plaintiff’s] rejection was in fact pretext.”
For clarity, we will discuss the three incidents of disparate training in the same order that we dealt with them in Part II.
First incident. The government articulated no reason for the disparate training during the first three months of the program.
Second incident. The government advanced three reasons for the disparate training provided by the supervisor in the Disposal Section. It says that the supervisor had an “abrasive personality.” But abrasion is not a legitimate nondiscriminatory reason for denying black trainees an equal opportunity with a white trainee, especially when the record discloses, as here, that the abrasion ground only the black trainees and was not applied to the white. Under these circumstances, it is a manifestation of overt discrimination.
The government also says that the supervisor’s favoritism for the white trainee resulted from her belief that he would be assigned permanently to her section upon his completion of the course. This, we submit, is not a legitimate, nondiseriminatory reason for disparate treatment in a training program. It explains a cause of the disparity, but it affords no justification for slighting the instruction of the black trainees which they needed to successfully complete the course.
The government adds that in any event, the supervisor was removed as an instructor soon after the black trainees complained about her. This, of course, explains only how the disparity was terminated. It does not provide a legitimate nondiseriminatory reason for the disparity that existed for the three months before she was removed.
Third incident. In explanation of the disparity of training in the Special Projects Staff, the government said that the Center lacked funds to assign all of the trainees to the Special Projects Staff, that the white trainee was better qualified than the black trainees, and that the assignment was made, not simply for training, but also to serve the pressing needs of the Staff.
These explanations will not withstand scrutiny. Although the government’s claim of insufficient funds is tortured,14 the district judge credited it, and for the purpose of this dissent we will accept his finding. Even so, the lack of funds does not explain why the white trainee was afforded better management training than the black trainees received after they were belatedly assigned to the Special Projects Staff. No insufficiency of funds caused this disparate treatment. Furthermore, the government has never explained why lack of funds prevented an equitable rotation to the Staff of all trainees, black and white alike.
The government’s explanation that the white trainee was selected in preference to Wright and the other black trainees because of his superior qualifications twice defies congressional policy that all persons, regardless of race, should be afforded equal training. The initial wrong was the inferi- or training Wright received, in comparison with the white trainee, for approximately six months at the inception of the program and during the time he was instructed in the Disposal Section. The government’s ex*724planation compounds the initial wrong by judging the relative qualifications of Wright and the white trainee for assignment to the staff after this extended period of unequal training. Disparate treatment in the final stages of an equal opportunity training program cannot be justified by reliance on the superior qualifications of a white trainee when the record establishes that the black trainee had previously received inferior instruction. Since the government’s explanation rests on a faulty premise, it cannot be accepted as a legitimate, nondiscriminatory reason for the stipulated disparity in training.
The government’s third explanation is also irrational. If the Special Projects Staff was hard pressed to complete its work, it readily could have been augmented by assigning the black trainees to it. The government never contended that the black trainees were not qualified to work on the Staff. It asserted only that the white trainee was better qualified.
The government also insists that Wright should not prevail because he was offered a 90-day extension of training, and it suggests that by rejecting the extension he became the author of the harm that befell him when he was denied promotion.
In the first place, Wright was offered no assurance that he would be promoted at the completion of the 90-day extension. At the most, he was told that he had only a 50-50 chance of passing.15 Thus, it cannot be said with certainty that Wright was denied promotion because he did not accept the extension.
More importantly, the gist of Wright’s complaint was the denial of equal instruction because of his race. By the time the extension was offered, he had already received between nine and ten months of instruction inferior to that of his white classmate for which the government has articulated no legitimate nondiscriminatory explanation. He was not told what course of instruction he would receive during the extension, and the government never disclosed how a three-month extension would rectify the deficiencies in his instruction that oceurred in the past. The three-month extension might have signalled the end of some of Wright’s disparate treatment, but it could not erase the discrimination to which he had previously been subjected, which is, of course, the gist of his complaint.16
Moreover, the offer of the extension cannot be viewed apart from the reasons the Center’s officials passed Sistare. The day after Wright rejected the extension, the officials met to discuss Sistare. With reference to this meeting, the parties stipulated:
One conclusion of this meeting was that Mr. Sistare should be promoted. Even though none of the black trainees was entirely satisfactory, it was recognized that failing all three black trainees could be detrimental and not in the best interest of the Service’s Equal Employment Opportunity Program. Therefore, it was decided that the trainee they thought was the best of the three, Mr. Sistare, would pass in spite of some perceived deficiencies.
This evidence, refutes the suggestion that Sistare’s promotion dispels Wright's claim of racial discrimination. Moreover, the attitude of the officials, which the stipulation discloses, coupled with the documented report of subtle racial discrimination at the Center and the antipathy of a high official toward including the black participants in the training program, leaves one with the impression that the offer of the extension to Wright and the subsequent advancement of Sistare were calculated to demonstrate compliance with EEOC regulations and not to enhance the skills of the black trainees.
*725This impression is at least partly supported by the administrative record. At the conclusion of the administrative hearing, the examiner observed that the original concept of the training program was “admirable and valid,” but that during the first 18 months of the two-year course, it was a “rudderless entity” and that during that time its implementation was “almost ‘pro forma’.” During this period he found that it “lacked coordination, direction, affirmative leadership, and an evaluation plan that would measure progress against stated goals.” 17
It was during these 18 months, which comprised seventy-five percent of the time allotted to the program, that the most egregious discrimination against Wright occurred.
Although he ruled against Wright,18 the examiner stated that “[he was] left with the question as to why a trainee progressed to within sight of his completion date of the training only to learn his progress was less than satisfactory and would require an additional 90 days to determine whether or not he could be certified as having successfully completed the program.” Like the administrative hearing, the de novo trial offered no answer to this critical question.
To recapitulate, in accordance with the analysis in Part I for evaluating the evidence in a disparate treatment case involving training, Wright clearly proved his charges of racial discrimination during the first three months of the program and the three months he was instructed by the supervisor of the Disposal Section. The government’s articulation of reasons for the concededly disparate training pertaining to the Special Projects Staff does not in our opinion satisfy the requirements of McDonnell Douglas, Furnco, and Sweeney that such articulation must be legitimate and nondiscriminatory. Even if the government’s reasons should be accepted as facially sufficient, we would hold that Wright has carried his ultimate burden of persuasion by proof that the government’s proffered justification was a pretext for the subtle discrimination that existed at the Center in 1969 and continued through the first quarter of 1972.19 It is evident that the Center’s training program was simply a pro forma exercise for nominal compliance with the requirements of an Executive Order and EEOC regulations without the attribute of equality that is essential to such a project.
IV
Since we would reverse the judgment of the district court and remand this case for further proceedings, we will discuss briefly the relief to which Wright is entitled.20 The Supreme Court has instructed district courts in Title VII cases to fashion the most complete relief possible and to exercise *726their duty “to render a decree which will so far as possible eliminate the discriminatory effects of the past as well as bar like discrimination in the future.” See Teamsters v. United States, 431 U.S. 324, 364, 97 S.Ct. 1843, 1869, 52 L.Ed.2d 396 (1977).
Wright seeks an injunctive order proscribing racial discrimination, requiring certification of his completion of the training program, and his promotion to grade GS-9 with assignment to duties appropriate to this grade; back pay; such other relief as the court deems equitable; costs and attorneys’ fees.
In our opinion, Wright is not entitled to immediate certification of completion of the course and promotion to grade GS-9. The purpose of an equal opportunity training program is to enable employees to achieve the skills necessary for advancement. Its purpose is not to advance those who have not acquired these skills. Cf. Griggs v. Duke Power Co., 401 U.S. 424, 430-31, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971).
We would hold, however, that Wright is entitled to the additional training that is reasonably necessary to enable him to satisfactorily complete the Archives Specialist Training Program. On remand, the district court should determine the length of the training period, taking into consideration the experience and skills Wright has acquired during the intervening years while this case was pending.
Also, we would direct the district court on remand to provide that Wright’s work in the training program should not be evaluated by standards more strict than those imposed on the 1969 class that consisted entirely of white trainees. It is undisputed that towards the end of Wright’s training the requirements for passing the course were substantially increased, partially, it appears, because it was an equal opportunity program. The record indicates that during 1970 and part of 1971, both the 1969 white class and Wright’s class were trained simultaneously under the same program. The white 1969 class, however, was allowed to graduate in the spring of 1971 under evaluations less strict than those applied to Wright in the latter part of 1971 and 1972.21 The government offered no evidence that any member of the white classes of previous years was inadequately trained or unqualified to do the work commensurate with a GS-9 position. In the absence of this evidence, the government has presented no justification for treating Wright unequally in comparison with the members of the 1969 white class who were graduated from the course and promoted before the standards for completion of the course were made more rigorous.22
If Wright were to complete the course satisfactorily, he should be promoted to grade GS-9, assigned work commensurate with his grade, and awarded back pay in an amount equivalent to the difference between his present grade and grade GS-9 from April 19, 1972, the date he was failed because of an unsatisfactory evaluation that followed nine to ten months of racially discriminatory training. In Albemarle Paper Co. v. Moody, 422 U.S. 405, 417-22, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975), the Court explained that an award of back pay is appropriate to vindicate the dual policies of Title VII — to make employees economically whole for the injuries of past discrimination and to spur employers to eliminate discriminatory practices. Section 2000e-16(b) of Title 42 specifically allows back pay awards against the federal government, and nothing in the Act or its legislative history makes the principles governing an award against private industry inapplicable to the federal government.
We would also rule that Wright is entitled to an injunction prohibiting the defendants and their successors in office from discriminating against him on the grounds of race with respect to the terms and condi*727tions of employment. He should be awarded costs and a reasonable attorney’s fee for services in the district court and here both in the prior 23 and present proceedings.

. Pub.L.No.92-261, 86 Stat. 103 (1972) (amending Civil Rights Act of 1964, Pub.L.No.88-352, Title VII, 78 Stat. 253).


. H.R.Rep.No.238, 92d Cong., 1st Sess. 22, 23, U.S.Code Cong. & Admin.News 1972, pp. 2137, 2158, reprinted in Sen. Comm. on Labor and Public Welfare, 92d Cong., 2d Sess., Legislative History of the Equal Employment Opportunity Act of 1972, 61, 82, 83 (Comm. Print 1972).


. 42 U.S.C. § 2000e-16(b).


. Exec. Order No. 11,478, 3 C.F.R. 133 (1969), reprinted in 42 U.S.C. § 2000e note. This Executive Order was in effect when the events giving rise to this case occurred. It was implemented through regulations that required the head of each agency to establish a continuing affirmative program for equal opportunity employment without regard to race. 5 C.F.R. § 713.201 (1971). Training was specifically required as a part of this program. 5 C.F.R. § 713.203(d) (1971).


. The criteria of McDonnell Douglas v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36 L.Ed.2d 668 (1973), which the district court applied to this case require the plaintiff to show:
(i) that he belongs to a racial minority; (ii) that he applied and was qualified for a job for which the employer was seeking applicants; (iii) that, despite his qualifications, he was rejected; and (iv) that, after his rejection, the position remained open and the employer continued to seek applicants from persons of complainant’s qualifications.


. Wright’s brief incisively exposes the error in the district court’s analysis with the following comment:
It makes little sense to ask whether the plaintiff was qualified for promotion at the conclusion of the training program, when the thrust of plaintiff Wright’s claim was that he had received training inferior to that given his white “classmate” . . and this inferior training resulted in his being given less opportunity to develop the expertise and experience necessary to pass the program than [the white trainee] received. Under the district court’s reasoning, if a white trainee was given extensive training in a training program while a black trainee in the same program was given no training at all, the fact that the white trainee would, necessarily, be more competent to perform the job for which he had been trained at the end of the program would establish an absence of discrimination. If such reasoning were correct, then no person could ever challenge training, . . .
as being discriminatory.


. We note, however, that on this question the evidence was in sharp conflict. The career development officer at the Center and another official, who supervised 24 weeks of Wright’s training, testified that Wright was qualified for promotion at the end of the course.


. 42 U.S.C. § 2000e-2(d). The Civil Service Commission regulations implementing 42 U.S.C. § 2000e-16 also require nondiscriminatory training programs. 5 C.F.R. § 713.203(d) (1978). See also note 4, supra.


. There is no evidence that Wright lacked the intelligence to acquire a college degree. On the contrary, the trial transcript discloses that he had taken college courses while working and expected to graduate in June 1977.


. Indeed, the record indicates a college degree was not always required for employment at the Center even at the GS-13 level.


. H.R.Rep.No.238, 92d Cong., 1st Sess., 24, U.S.Code Cong. & Admin.News 1972, p. 2159, reprinted in Sen. Comm, on Labor and Public Welfare, 92d Cong., 2d Sess., Legislative History of the Equal Employment Opportunity Act of 1972, 61, 84 (Comm. Print. 1972).


. Wright testified that he was retained for four months. The district court made no finding with respect to this aspect of his participation in the training program, but viewing the evidence in the light most favorable to the prevailing party, we will accept the government’s claim of three months.


. The white trainee had an opportunity to visit another records center and to receive specialized forms of training and course instruction. The black trainees never received these advantages.


. No contemporaneous explanation for the selection of the Special Projects Staff was given to the trainees. During this litigation the government presented conflicting explanations for the initial exclusion of the black trainees from the staff and it did not exhibit the Center’s budget.
Because the black trainees were already on the payroll, it is obvious that assigning them to the staff would not have increased the Center’s overall budget. The government offered no evidence that the black trainees were indis-pensible to the Center’s other operations while they were excluded from the staff.


. Wright testified that he was told his chances were slim — about 90-10. The district court made no finding with reference to this conflict in the evidence, but we will accept the government’s version.


. As explained infra, text at note 21, the 90-day extension would not have eliminated the inequality in evaluation of a trainee’s capabilities about which Wright complained. See op. of the court, p. 710 n.4 (f).


. The examiner attributed the improvements in the program in the last six months to the appointment of a new manager for the Center in October, 1971, who, heeding the black trainees’ complaints, belatedly assigned them to the Special Projects Staff. This official, however, was critical of incorporating the training program into the Center’s equal opportunity plan. However sincerely held, his views were contrary to express congressional and presidential policy. See notes 3 and 4, supra.


. The principal error in the examiner’s decision was its failure to evaluate the evidence in accordance with McDonnell Douglas, Furcco, and Sweeney. This is quite understandable for, writing in January 1973, the examiner did not have the benefit of these cases. Studied adherence to the precepts of these Supreme Court opinions is essential to the proper resolution of this case.


. The Manager of the Center who was responsible for the training program during most of the time Wright participated in it testified that he was not aware of the 1969 report documenting racial discrimination at the Center. He referred to the Center’s black employees as “the brothers” in a “derogatory sense.”


. Since we believe Wright has proved his case under the “disparate treatment” test of McDonnell Douglas, Furnco, and Sweeney, we find it unnecessary to consider his alternative claim for relief under the “disparate impact” theory of Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971). Both theories are available to an employee who alleges a violation of Title VII. Teamsters v. United States, 431 U.S. 324, 335-36 n.15, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977).


. The 90-day extension offered Wright would have perpetuated this inequality.


. We do not question the government’s right to upgrade its training program. If the govemment offered evidence that previous white trainees were inadequately prepared because of lax standards, Wright would have to satisfy more rigorous standards regardless of his race.


. See op. of the court, p. 706, n.2, supra.